Citation Nr: 0804578	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-39 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
December 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to service connection 
for PTSD.

In March 2006, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Pittsburgh, RO.  A 
transcript of this hearing is of record.

The Board notes that in written argument submitted in 
December 2006 and January 2008, the veteran's representative 
raised the issue of entitlement to service connection for 
psychiatric disability other than PTSD.  This issue is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice in a letter mailed in 
January 2004, prior to its initial adjudication of the claim.  
Although he was not specifically informed that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of his claim 
until December 2007, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for PTSD.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claim was no more than harmless error.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, an appropriate VA medical examination 
was provided and an appropriate VA medical opinion was 
obtained.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Accordingly, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection for PTSD is 
warranted because it is the result of his witnessing a fellow 
marine drown during a training operation in service.

The medical evidence of record does not support the veteran's 
claim.  Over the years, the veteran has been sporadically 
diagnosed with PTSD but has never received treatment.  In 
November 2003 and January 2005, the veteran screened positive 
for a diagnosis of PTSD.  Also in January 2005, the veteran 
was diagnosed with subclinical PTSD based solely upon the 
veteran's report of occasional nightmares and isolated 
avoidance symptoms.  

The veteran was afforded a VA examination in March 2006 in 
order to resolve whether the veteran has PTSD.  The March 
2006 examiner noted that since January 2005, the veteran has 
not been diagnosed with PTSD nor has PTSD been the focus of 
any of the veteran's psychiatric treatment.  The examiner 
diagnosed the veteran, instead, with polysubstance dependence 
and bipolar disorder and stated that both of these conditions 
are not related to the veteran's service.  She stated that a 
diagnosis of PTSD was not warranted because the veteran did 
not report sufficient symptomatology to meet all diagnostic 
criteria required for a diagnosis of PTSD.  She noted that 
the veteran reported some isolated symptoms, such as vague 
nightmares and heightened anxiety when around water, but he 
did not report the spectrum of symptoms required for a 
diagnosis of PTSD.  

Furthermore, the veteran has most recently been diagnosed 
with bipolar disorder and polysubstance abuse in May 2005 and 
March 2006 and has been receiving treatment for these 
conditions.

The Board finds that the opinion of the March 2006 examiner 
is the most probative opinion of record with respect to the 
question of whether the veteran currently has PTSD that is 
attributable to a service stressor.  The examiner stated that 
she thoroughly reviewed the veteran's claims file.  She also 
evaluated the veteran under the DSM-IV.  The November 2003 
and January 2005 positive screens for PTSD were not DSM-IV 
evaluations.  Also the veteran has received no treatment for 
PTSD.  For these reasons the Board finds the examiner's 
opinion to be persuasive on this matter, and the Board adopts 
the examiner's ultimate conclusion.

As the Board has found that the veteran does not have PTSD, 
the remaining matter of the verification of his stressors 
need not be addressed, as such verification would not change 
the outcome of this claim.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


